FILED
                           NOT FOR PUBLICATION
                                                                            MAY 27 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JILL P. ESTES, as the Personal                   No.   21-35446
Representative of the Estate of Kyle Estes,
                                                 D.C. No. 3:20-cv-01790-BR
              Plaintiff-counter-
              defendant-Appellant,
                                                 MEMORANDUM*
 v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY, a corporation,

              Defendant-counter-claimant-
              Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                        Argued and Submitted May 9, 2022
                                Portland, Oregon

Before: BERZON, TALLMAN, and CHRISTEN, Circuit Judges.

      Kyle Estes (“Estes”) was killed in a head-on motor-vehicle collision with

another vehicle. At the time of the accident, Estes was insured under two


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
automobile insurance policies issued by defendant State Farm Mutual Automobile

Insurance Company. Plaintiff Jill Estes (“plaintiff”), as the Personal

Representative of the Estate of Kyle Estes, sought uninsured/underinsured

(“UM/UIM”) motorist coverage. Defendant denied coverage, and the district court

granted summary judgment in favor of defendant. We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s order granting summary judgment and

may affirm on any ground supported by the record. Chemehuevi Indian Tribe v.

Newsom, 919 F.3d 1148, 1150–51 (9th Cir. 2019).

      The Oregon Supreme Court’s decision in Vega v. Farmers Insurance Co. of

Oregon, 918 P.2d 95 (Or. 1996), sets forth the overarching applicable framework.

See Batten v. State Farm Mut. Auto. Ins. Co., 495 P.3d 1222, 1224 (Or. 2021). As

Vega recognized, the Oregon legislature has set out “a comprehensive model”

policy of UM/UIM coverage in section 742.504(1)–(12) of Oregon Revised

Statutes (“ORS”). 918 P.2d at 101. The statute specifies that policies must

provide “‘coverage that in each instance is no less favorable in any respect to the

insured or the beneficiary than if’ those model policy terms ‘were set forth in the

policy.’” Batten, 495 P.3d at 1224 (quoting ORS § 742.504(1)); see also Vega,

918 P.2d at 99–101.


                                          2
      Relying heavily on Erickson v. Farmers Insurance Co. of Oregon, 21 P.3d

90 (Or. 2001), plaintiff asserts that exclusion 2.a, which generally excludes

coverage if an insured occupies a motor vehicle “furnished for the regular use” of

the insured, is unenforceable in its entirety and cannot be replaced with the

statutory language in ORS 742.504. Plaintiff argues that the policies provide less

favorable coverage than ORS 742.504 because: (1) the statute provides coverage

for “an insured vehicle,” which includes a “substitute vehicle,” while the policies

exclude this coverage; and (2) the statute covers motorcycles while the policies

exclude motorcycles.

      Plaintiff’s argument fails. The GMC truck provided by Estes’ employer was

not a “substitute vehicle” or a motorcycle. Neither Erickson nor any other

controlling authority that we are aware of permits a claimant to have an exclusion

deemed void where the challenged part of the exclusion does not implicate the

facts in that claimant’s case. Vega looked to the text of ORS 742.504: “Every

policy required to provide the coverage specified in ORS 742.502 shall provide

uninsured motorist coverage that in each instance is no less favorable in any

respect to the insured or the beneficiary than if the following provisions were set

forth in the policy.” ORS § 742.504 (emphasis added); see Vega, 918 P.2d at

99–100. ORS 742.504(2)(c)’s definition of “[i]nsured,” in pertinent part, is “[t]he


                                          3
named insured as stated in the policy.” ORS 742.502 created only a duty to

provide coverage to Estes that was no less favorable to him than the statutory

minimum.

      Additionally, plaintiff argues that the GMC truck was not provided for

Estes’ regular use as a matter of fact, and thus the UIM exclusion does not apply.1

The GMC truck Estes was driving was furnished by his employer. It was regularly

parked in his driveway when not in use, Estes was permitted to use the truck for

business matters, and he was also permitted to use it for personal matters that did

not disrupt his work. That Estes had the ability to use the truck for both business

purposes and personal matters is dispositive under Oregon law. See George B.

Wallace Co. v. State Farm Mut. Auto. Ins. Co., 349 P.2d 789, 792 (Or. 1960)

(“[T]he phrase ‘furnished for regular use’ . . . implies a right to the regular use of

the automobile in the sense that there is an expressed or implied understanding

with the owner of an automobile that the insured could have the use of the

particular automobile or perhaps any automobile of the other at such times as he



      1
              Oregon’s general methodology for interpreting the terms of an
insurance policy does not apply in cases involving statutorily required provisions.
See Wright v. Turner, 322 P.3d 476, 478–79 (Or. 2014). In such cases, “the intent
of the legislature, rather than the intent of the parties, controls.” Vega, 918 P.2d at
102. The method for interpreting statutes “begins with an analysis of the statute’s
text and context.” Id. at 100.
                                            4
desired, if available.”); N. Pac. Ins. Co. v. Anderson, 821 P.2d 444, 445 (Or. Ct.

App. 1991) (rejecting the argument that “furnished for regular use” requires “a

permanent right of control and the discretion to use the vehicle at such times as the

insured desires in place of or in addition to the insured’s own ‘owned’ vehicle,”

and holding that “[t]he language simply requires that it be available for the

insured’s ‘regular use’”).

      AFFIRMED.




                                          5